Citation Nr: 1433467	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-47 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  

2.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to July 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, in pertinent part, continued the 10 percent disability rating for the service-connected left knee disability, and granted service connection for the right knee disability, evaluating it as 10 percent disabling effective October 29, 2008.  [While this rating decision was issued at the Togus RO, the Veteran currently resides in Bloomington, Michigan.  Accordingly, the jurisdiction of his appeal remains with the RO in Detroit, Michigan.]  

During the current appeal, and specifically in September 2013, the Veteran testified at a videoconference hearing conducted before the undersigned in Detroit, Michigan.  A transcript of the testimony has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected right and left knee disorders are both evaluated as 10 percent disabling.  A brief procedural history of the case reflects that after his separation from service, and by way of the February 1989 rating decision, the RO initially granted service connection for the Veteran's left knee disability, and assigned a 30 percent disability evaluation for this disorder.  Following a March 1991 VA examination, an April 1991 rating action informed the Veteran that the evidence of record revealed results demonstrative of no more than slight impairment associated with the left knee disability which no longer justified a 30 percent disability rating for his left knee disability, and proposed a decrease to a 10 percent disability evaluation.  The Veteran was informed that he must present medical evidence demonstrating that such a reduction should not be made within 60 days, and if he did not submit the evidence within 60 days, a final determination would be made at the end of the 60 day period.  The Veteran did not submit additional evidence during the 60 day period, and in an August 1991 rating decision, the RO reduced the Veteran's disability evaluation for his left knee condition from 30 percent to 10 percent.  In a May 2009 statement, the Veteran asserted that he never received the April 1991 notification letter informing him of a proposed reduction in his disability rating because he was not living at the address listed in the April 1991 letter at the time it was sent.  However, a review of the March 1991 VA examination report reflects that when completing the examination form, the Veteran did in fact list the same home address as the one specified in the April 1991 notification letter.  See September 2013 Hearing Transcript (T.), pp. 10-12.  

After a complete and thorough review of the claims folder, the Board finds that a remand of the Veteran's increased rating claims for his service-connected knee disabilities is required to allow for further development of the record.  

At the April 2009 VA examination, the Veteran reported to experience instability, giving way, pain, stiffness, weakness and incoordination in the left knee, and instability, weakness and pain in the right knee.  On physical examination, the Veteran was shown to have flexion to 120 degrees in the left knee and flexion to 130 degrees in the right knee.  The examiner also observed evidence of grinding in the right knee and crepitation in the left knee.  During his hearing, the Veteran testified that he experiences laxity and instability in his left knee and ongoing discomfort in the right knee.  He also reported to have difficulty fulfilling his occupational duties while working as a mail carrier at a postal office as a result of his knee disabilities.  According to the Veteran, his knee symptoms had worsened since his last VA examination.  See T., pp. 3-6.  Further review of the claims file reveals that the Veteran has not been afforded another VA examination since the April 2009 evaluation, more than five years ago.  The duty to assist the Veteran requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  Moreover, when a claimant asserts that the severity of his disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of this evidence, a new examination is needed to obtain contemporaneous orthopedic testing to determine the current severity of the Veteran's right and left knee disabilities.  

In addition, during his hearing, the Veteran referenced a September 2010 evaluation, wherein he underwent a Lachman's test, the results of which produced positive results, and revealed mobile loose bodies in the left knee.  See T., pp. 3, 6.  However, a review of the claims file is absent for a September 2010 evaluation report.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As this matter is being returned for additional development, the referenced September 2010 evaluation, as well as any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Battle Creek VA Medical Center (VAMC), or any other VA treatment facility, the September 2010 VA evaluation referenced by the Veteran, if it exists.  In addition, request relevant records pertaining to treatment the Veteran has received for his knees from the Battle Creek VAMC from May 2011 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected degenerative joint disease of the right knee and degenerative joint disease of the left lower extremity.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with these service-connected knee disorders should be noted in the examination report.  In particular, the examiner should discuss limitation of motion, instability, or any ankylosis associated with each knee.  

Also, the examiner should discuss whether each knee exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses each knee repeatedly over a period of time.  In addition, the examiner should specifically comment on the impact of these service-connected knee disabilities upon his industrial activities, including his ability to obtain and to maintain employment, and his daily activities.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

